DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are subject under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10 and 14 of U.S. Patent No. 10674561. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant. 

Present Application 16821089
  Patent number 10674561
Claim 1 (Currently Amended): A communication system comprising: a terminal apparatus; and an information processing apparatus,

establish a direct connection with the information processing apparatus wirelessly, the direct connection being established via a direct connection network where the information processing apparatus functions as an access point:







transmit an information processing request, requesting processing of information, to the information processing apparatus; and









wherein an operating system of the terminal apparatus monitors the direct connection with the direct connection network and automatically searches for a connection to another wireless network upon detecting the disconnection from the direct connection network,


wherein the information processing apparatus includes second circuitry configured to: perform the direct 
process the information processing request received from the terminal apparatus; and
disconnect the direct connection of the information processing apparatus and the terminal apparatus in response to receiving the disconnection request.



Applicant has deleted limitations “transmitting via an operating system of the terminal apparatus that does not allow an application program of the terminal apparatus to directly control establishing or disconnecting the direct connection; via an application program;
after receiving a print completion notification from the information processing apparatus; transmit the print 
A communication system comprising: 
a terminal apparatus; and an information processing apparatus, 

 transmit, 




 wherein the information processing apparatus includes second circuitry to: perform the direct connection with the first circuitry of the terminal apparatus 

disconnect the direct connection of the information processing apparatus and the terminal apparatus in response to receiving the disconnection request by disconnecting the terminal apparatus from the direct connection network, 

2. The communication system of claim 1, wherein when the first circuitry of the terminal apparatus acquires a notice of completion of a target operation, corresponding to the information processing request, from the information processing apparatus, the first circuitry of the terminal apparatus transmits the disconnection request to the information processing apparatus.
Claim 3 (New): The communication system of claim 1, wherein the second circuitry of the information processing apparatus includes a time counter that starts a time counting after completing a target operation, and the second circuitry of the information processing apparatus performs the disconnection when the time counter counts a given time period.
3. The communication system of claim 1, wherein the second circuitry of the information processing apparatus includes a time counter that starts a time counting after completing a target operation, and the second circuitry of the information processing apparatus performs the disconnection when the time counter counts a given time period.
Claim 4 (New): The communication system of claim 1, wherein the first 

wherein the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the 
wherein the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus after completing the target operation, corresponding to the information processing request, and then receiving the disconnection request from the terminal apparatus when the second disconnection condition is set to the information processing apparatus.


wherein the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the 

directly connect the terminal apparatus and the information processing apparatus wirelessly;
transmit the information processing request to the information processing apparatus;
transmit the disconnection request of the direct connection to the information processing apparatus after transmitting the information processing request to the information processing apparatus.


transmit the disconnection request to the information processing apparatus when the first circuitry acquires a notice of completion of a target operation, corresponding to the information 


transmit the disconnection request to the information processing apparatus when the first circuitry acquires a notice of completion of a target operation, corresponding to the information 
 when there is a disconnection request from the terminal apparatus as a disconnection condition, or a second condition for disconnecting the direct connection without receiving the disconnection request from the terminal apparatus,
when the first condition is selected, the second circuitry disconnects the direct connection based on the disconnection request from the terminal apparatus, and
when the second condition is selected, the second circuitry disconnects the direct connection without receiving the disconnection request from the terminal apparatus.
7. The communication system of claim 5, wherein the second circuitry is configured to receive a selection of a first condition for disconnecting the direct connection when there is a disconnection request from the terminal apparatus as a disconnection condition, or a second condition for disconnecting the direct connection without receiving the disconnection request from the terminal apparatus, when the first condition is selected, the second circuitry disconnects the direct connection based on the disconnection request from the terminal apparatus, and when the second condition is selected, the second circuitry disconnects the direct connection without receiving the disconnection request from the terminal apparatus.


establish a direct connection with an information processing apparatus wirelessly, the direct connection being established via a direct connection network where the information processing apparatus functions as an access point;





transmit an information processing request, requesting processing of information, to the information processing apparatus; and



wherein an operating system of the terminal apparatus monitors the direct connection with the direct connection network and automatically searches for a connection to another wireless network upon detecting the disconnection from the direct connection network, 


wherein the information processing apparatus performs the direct connection with the first circuitry of the terminal apparatus wirelessly, processes 


disconnects the direct connection of the information processing apparatus and the terminal apparatus in response to receiving the disconnection request.



Applicant has deleted limitations “transmitting via an operating system of the terminal apparatus that does not allow an application program of the terminal apparatus to directly control establishing or disconnecting the direct connection; via an application program;
after receiving a print completion notification from the information processing apparatus; transmit the print 
A communication system comprising: 
a terminal apparatus; wherein the terminal apparatus includes first circuitry to: establish a direct connection with the information processing apparatus wirelessly 

 transmit, 


 wherein the information processing apparatus includes second circuitry to: perform the direct connection with the first circuitry of the terminal apparatus 

disconnect the direct connection of the information processing apparatus and the terminal apparatus in response to receiving the disconnection request by disconnecting the terminal apparatus from the direct connection network, 




establish a direct connection with an information processing apparatus wirelessly, the direct connection being established via a direct connection network where the information processing apparatus functions as an access point;











transmit a disconnection request of the direct connection to the information processing apparatus after transmitting the information processing request to the information processing apparatus,


wherein an operating system of the terminal apparatus monitors the direct 
wherein the information processing apparatus performs the direct connection with the first circuitry of the terminal apparatus wirelessly, 
processes the information processing request received from the terminal apparatus, and 

disconnects the direct connection of the information processing apparatus and the terminal apparatus in response to receiving the disconnection request.








Applicant has deleted limitations “transmitting via an operating system of the terminal apparatus that does not allow an application program of the terminal apparatus to directly control establishing or disconnecting the direct connection; via an application program;
after receiving a print completion notification from the information processing apparatus; transmit the print completion notification to the terminal apparatus.” to broaden the claim.

 establishing a direct connection between the terminal apparatus and the information processing apparatus wirelessly 


the operating system of the terminal apparatus monitors the direct connection with the direct connection network and 


the direct connection being established via a direct connection network


wherein the information processing apparatus processes a target operation corresponding to the information processing request

wherein the information processing apparatus disconnects the direct connection of the terminal apparatus and 
the information processing apparatus in the direct connection network by disconnecting the terminal apparatus from the direct connection network when the information processing apparatus 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5,6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki  (US 2013/0260682) hereafter referred as Suzuki and  Kurihara (US 20160261975 A1)  in view of Nogawa (2016/0192429 A1) 

Regarding claim 1, Suzuki (US 2013/0260682) teaches a communication system comprising: a terminal apparatus (see para 0018 lines 3-4 “a mobile device 50”) ; and
an information processing apparatus (see para 0018 lines 3-4 “a multi- function peripheral MFP 10”),
wherein the terminal apparatus (see fig 1 element 102) includes first circuitry configured to:
establish a direct connection with the information processing apparatus wirelessly (see para 0019 “the MFP is capable of executing wireless communication according to the Wi-Fi direct system. Below, Wi-Fi direct is called WFD”; see para 0020 “for example the MFP 10 can construct a WFD network by establishing a connection with the mobile device 50 according to the WFD system), the direct connection being established via direct connection network (see para 0020 “for example the MFP 10 can construct a WFD network by establishing a connection with the mobile device 50 according to the WFD system) 
transmit, an information processing request, requesting processing of information, to the information processing apparatus (see para 0077 “the mobile device 50 sends print data to the MFP 10 by using the IP address included in the information indicating setting change is unnecessary, and the wireless setting that is being stored in the work area 58. The MFP 10 receives the print data by using the wireless LAN IN 20 (S20).”; see para 0083 “the mobile device 50 sends print data to the MFP 10 by using the wireless setting stored in the work area 58 and the IP address received in S16.”)
transmit, a disconnection request of the direct connection to the information processing apparatus after transmitting the information processing request to the information processing apparatus (see para 0072 “Next, in S21 the communication executing unit 44 monitors, by using the wireless LAN IN 20, whether a disconnection request for disconnecting the connection with the mobile device 50 has been received from the mobile device 50.”)
wherein the information processing apparatus (see para 0018 lines 3-4 “a multi- function peripheral MFP 10”) includes second circuitry to:
perform the direct connection with the first circuitry of the terminal apparatus wirelessly(see para 0019 “the MFP is capable of executing wireless communication according to the Wi-Fi direct system. Below, Wi-Fi direct is called WFD”; see para 0020 “for example the MFP 10 can construct a WFD network by establishing a connection with the mobile device 50 according to the WFD system)
process the information processing request received from the terminal apparatus (see para 0077 “Upon receiving the print data, the MFP 10 causes the print executing unit 16 to execute the print process.”).
disconnect the direct connection of the information processing apparatus and the terminal apparatus in response to receiving the disconnection request (see para 0072 “On the other hand, in the case where a disconnection request has been received the mobile device 50 within a predetermined time since the ending of the data communication process of S20 (YES in S21), the communication executing unit 44 disconnects the wireless connection with the mobile device 50.”)
Suzuki doesn’t teach where in the information processing apparatus functions as an access point; wherein the operating system of the terminal apparatus monitors the direct connection with the information processing apparatus and automatically searches for a connection to a new wireless network upon detecting the disconnection of the direct connection from the information processing apparatus.
Kurihara teaches wherein the information processing apparatus functions as an access point (see para 0028 “The MFP 110 operates as a software access point, and executes wireless communication, such as that of a wireless communication LAN, with the mobile terminal 100.”).
Kurihara: see para 0028)
Modified Suzuki doesn’t teach wherein the operating system of the terminal apparatus monitors the direct connection with the information processing apparatus and automatically searches for a connection to a new wireless network upon detecting the disconnection of the direct connection from the information processing apparatus.
Nogawa teaches monitoring, by an operating system of the terminal apparatus, the direct connection with the direct connection network and automatically searching for a connection to another wireless network upon detecting the disconnection from the direct connection network. (see para 0067 “the wireless connection between the terminal 6 and the AP 4 is disconnected…. Then, in T114, the terminal 6 performs a search process, and can find the printer 10 which is operating as a parent station. That is, the printer 10 receives a Probe Request signal (i.e., connection request which includes the SSID in the using profile UP from the terminal 6 (YES in S30 of FIG. 2), and sends a Probe Response signal to the terminal 6”)[ where SSID is known as identifying information for identifying the wireless network, therefore it implies the new connection is wireless connection; probe request is interpreted as searching for a connection]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the automatically searching for a (Nogawa: See para 0017)

Regarding claim 8, Suzuki teaches a terminal apparatus comprising: circuitry configured to
establish a direct connection with an information processing apparatus wirelessly (see para 0019 “the MFP is capable of executing wireless communication according to the Wi-Fi direct system. Below, Wi-Fi direct is called WFD”; see para 0020 “for example the MFP 10 can construct a WFD network by establishing a connection with the mobile device 50 according to the WFD system), the direct connection being established via a direct connection network (see para 0020 “for example the MFP 10 can construct a WFD network by establishing a connection with the mobile device 50 according to the WFD system),
transmit an information processing request, requesting processing of information, to the information processing apparatus (see para 0077 “the mobile device 50 sends print data to the MFP 10 by using the IP address included in the information indicating setting change is unnecessary, and the wireless setting that is being stored in the work area 58. The MFP 10 receives the print data by using the wireless LAN IN 20 (S20).”; see para 0083 “the mobile device 50 sends print data to the MFP 10 by using the wireless setting stored in the work area 58 and the IP address received in S16.”); and
(see para 0072 “Next, in S21 the communication executing unit 44 monitors, by using the wireless LAN IN 20, whether a disconnection request for disconnecting the connection with the mobile device 50 has been received from the mobile device 50.”),
wherein the information processing apparatus performs the direct connection with the first circuitry of the terminal apparatus wirelessly (see para 0019 “the MFP is capable of executing wireless communication according to the Wi-Fi direct system. Below, Wi-Fi direct is called WFD”; see para 0020 “for example the MFP 10 can construct a WFD network by establishing a connection with the mobile device 50 according to the WFD system), processes the information processing request received from the terminal apparatus(see para 0077 “Upon receiving the print data, the MFP 10 causes the print executing unit 16 to execute the print process.”), and
 disconnects the direct connection of the information processing apparatus and the terminal apparatus in response to receiving the disconnection request. (see para 0072 “On the other hand, in the case where a disconnection request has been received the mobile device 50 within a predetermined time since the ending of the data communication process of S20 (YES in S21), the communication executing unit 44 disconnects the wireless connection with the mobile device 50.”).
Suzuki doesn’t teach where in the information processing apparatus functions as an access point; wherein the operating system of the terminal apparatus monitors the 
Kurihara teaches wherein the information processing apparatus functions as an access point (see para 0028 “The MFP 110 operates as a software access point, and executes wireless communication, such as that of a wireless communication LAN, with the mobile terminal 100.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the information processing apparatus functions as an access point in the system of Suzuki. The motivation is to executes wireless communication, such as that of a wireless communication LAN, with the mobile terminal. (Kurihara: see para 0028)
Modified Suzuki doesn’t teach wherein an operating system of the terminal apparatus monitors the direct connection with the direct connection network and automatically searches for a connection to another wireless network upon detecting the disconnection from the direct connection network.
Nogawa teaches monitoring, by an operating system of the terminal apparatus, the direct connection with the direct connection network and automatically searching for a connection to another wireless network upon detecting the disconnection from the direct connection network. (see para 0067 “the wireless connection between the terminal 6 and the AP 4 is disconnected…. Then, in T114, the terminal 6 performs a search process, and can find the printer 10 which is operating as a parent station. That is, the printer 10 receives a Probe Request signal (i.e., connection request which includes the SSID in the using profile UP from the terminal 6 (YES in S30 of FIG. 2), and sends a Probe Response signal to the terminal 6”)[ where SSID is known as identifying information for identifying the wireless network, therefore it implies the new connection is wireless connection; probe request is interpreted as searching for a connection]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the automatically searching for a connection to another wireless network upon detecting the disconnection from the direct connection network in the system of modified Suzuki. The motivation is to establish wireless connection (Nogawa: See para 0017)

Regarding claim 9, Suzuki teaches a method of communication for a terminal apparatus and an information processing apparatus(see para 0018 “The MFP 10 and the mobile device 50 are capable of executing short-range wireless communication.” Information processing apparatus is interpreted to be MFP and mobile device is interpreted to be a terminal apparatus”), the method comprising:
establishing, by first circuitry of the terminal apparatus, a direct connection with the information processing apparatus wirelessly (see para 0019 “the MFP is capable of executing wireless communication according to the Wi-Fi direct system. Below, Wi-Fi direct is called WFD”; see para 0020 “for example the MFP 10 can construct a WFD network by establishing a connection with the mobile device 50 according to the WFD system”), the direct connection being established via a direct connection network see para 0020 “for example the MFP 10 can construct a WFD network by establishing a connection with the mobile device 50 according to the WFD system”)
transmitting, by the first circuitry, an information processing request, requesting processing of information, to the information processing apparatus (see para 0077 “the mobile device 50 sends print data to the MFP 10 by using the IP address included in the information indicating setting change is unnecessary, and the wireless setting that is being stored in the work area 58. The MFP 10 receives the print data by using the wireless LAN IN 20 (S20).”; see para 0083 “the mobile device 50 sends print data to the MFP 10 by using the wireless setting stored in the work area 58 and the IP address received in S16.”); and
transmitting, by the first circuitry, a disconnection request of the direct connection to the information processing apparatus after transmitting the information processing request to the information processing apparatus(see para 0072 “Next, in S21 the communication executing unit 44 monitors, by using the wireless LAN IN 20, whether a disconnection request for disconnecting the connection with the mobile device 50 has been received from the mobile device 50.”),
performing, by second circuitry of the information processing apparatus, the direct connection with the first circuitry of the terminal apparatus wirelessly(see para 0019 “the MFP is capable of executing wireless communication according to the Wi-Fi direct system. Below, Wi-Fi direct is called WFD”; see para 0020 “for example the MFP 10 can construct a WFD network by establishing a connection with the mobile device 50 according to the WFD system);
(see para 0077 “Upon receiving the print data, the MFP 10 causes the print executing unit 16 to execute the print process.”; see para 0083 “Upon receiving the print data, the MFP 10 causes the print executing unit 16 to execute a print process.”);; and
disconnecting, by the second circuitry, the direct connection of the information processing apparatus and the terminal apparatus in response to receiving the disconnection request see para 0072 “On the other hand, in the case where a disconnection request has been received the mobile device 50 within a predetermined time since the ending of the data communication process of S20 (YES in S21), the communication executing unit 44 disconnects the wireless connection with the mobile device 50.”).
Suzuki doesn’t teach where in the information processing apparatus functions as an access point; wherein the operating system of the terminal apparatus monitors the direct connection with the information processing apparatus and automatically searches for a connection to a new wireless network upon detecting the disconnection of the direct connection from the information processing apparatus.
Kurihara teaches wherein the information processing apparatus functions as an access point (see para 0028 “The MFP 110 operates as a software access point, and executes wireless communication, such as that of a wireless communication LAN, with the mobile terminal 100.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the information processing apparatus Kurihara: see para 0028)
Modified Suzuki doesn’t teach monitoring, by an operating system of the terminal apparatus, the direct connection with the direct connection network and automatically searching for a connection to another wireless network upon detecting the disconnection from the direct connection network. 
Nogawa teaches monitoring, by an operating system of the terminal apparatus, the direct connection with the direct connection network and automatically searching for a connection to another wireless network upon detecting the disconnection from the direct connection network. (see para 0067 “the wireless connection between the terminal 6 and the AP 4 is disconnected…. Then, in T114, the terminal 6 performs a search process, and can find the printer 10 which is operating as a parent station. That is, the printer 10 receives a Probe Request signal (i.e., connection request which includes the SSID in the using profile UP from the terminal 6 (YES in S30 of FIG. 2), and sends a Probe Response signal to the terminal 6”)[ where SSID is known as identifying information for identifying the wireless network, therefore it implies the new connection is wireless connection; probe request is interpreted as searching for a connection]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the automatically searching for a connection to another wireless network upon detecting the disconnection from the direct (Nogawa: See para 0017).

Regarding claim 5, Suzuki teaches wherein the terminal apparatus (see fig 1 element 50) further includes a memory (see fig 1 element 54) configured to store a plurality of instructions which, when executed by the first circuitry (see para 0005 “The communication device may comprise one or more processors and a memory that stores computer-readable instructions therein”), cause the first circuitry to:
directly connect the terminal apparatus and the information processing apparatus wirelessly (see para 0019 “the MFP is capable of executing wireless communication according to the Wi-Fi direct system. Below, Wi-Fi direct is called WFD”; see para 0020 “for example the MFP 10 can construct a WFD network by establishing a connection with the mobile device 50 according to the WFD system);
transmit the information processing request to the information processing apparatus (see para 0083 “the mobile device 50 sends print data to the MFP 10 by using the wireless setting stored in the work area 58 and the IP address received in S16”); and
transmit the disconnection request of the direct connection to the information processing apparatus after transmitting the information processing request to the information processing apparatus(see para 0072 “Next, in S21 the communication executing unit 44 monitors, by using the wireless LAN IN 20, whether a disconnection request for disconnecting the connection with the mobile device 50 has been received from the mobile device 50.”).

Regarding claim 6, Suzuki teaches wherein the plurality of instructions stored in the memory of the terminal apparatus (see para 0005 “The communication device may comprise one or more processors and a memory that stores computer-readable instructions therein”), further cause the first circuitry to:
transmit the disconnection request to the information processing apparatus when the first circuitry acquires the notice of completion of the target operation, corresponding to the information processing request, from the information processing apparatus (see para 0076 “In T54, a print completion notification is sent from the printer 10 to the portable terminal 50”; see para 0077 “In T60, the portable terminal 50 displays a selection screen (S72 of FIG. 3). Then, the portable terminal 50 determines whether a disconnection condition is satisfied depending on the selection result in the selection screen (S74 of FIG. 3). In the case where the button indicating "Disconnect" has been selected (NO in S74 of FIG. 3), the portable terminal 50 determines that the disconnection condition is satisfied, and proceeds to case A ; see fig 4 element T54 shows transmission of the notice of completion and in the next step it shows disconnection signal is transmitted when disconnected is selected).
Claims 2, 3, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki  (US 2013/0260682) hereafter referred as Suzuki and  Kurihara (US .

Regarding claim 2, Modified Suzuki doesn’t teach when the first circuitry of the terminal apparatus acquires a notice of completion of a target operation, corresponding to the information processing request, from the information processing apparatus, the first circuitry of the terminal apparatus transmits the disconnection request to the information processing apparatus.
Ischikawa teaches when the first circuitry of the terminal apparatus acquires a notice of completion of a target operation, corresponding to the information processing request, from the information processing apparatus, the first circuitry of the terminal apparatus transmits the disconnection request to the information processing apparatus (see para 0076 and para 0077 “In T54, a print completion notification is sent from the printer 10 to the portable terminal 50 (S22 of FIG. 2, YES in S70 of FIG. 3);  [0077] In T60, the portable terminal 50 displays a selection screen (S72 of FIG. 3). Then, the portable terminal 50 determines whether a disconnection condition is satisfied depending on the selection result in the selection screen (S74 of FIG. 3). In the case where the button indicating "Disconnect" has been selected (NO in S74 of FIG. 3), the portable terminal 50 determines that the disconnection condition is satisfied, and proceeds to case A.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time of filing of invention to combine the terminal apparatus acquires a notice of (Ichikawa: see para 0055)

Regarding claim 3, Suzuki doesn’t teach wherein the second circuitry of the information processing apparatus includes a time counter that starts a time counting after completing the target operation, and the second circuitry of the information processing apparatus performs the disconnection when the time counter counts a given time period.
 Ichikawa teaches wherein the second circuitry of the information processing apparatus includes a time counter that starts a time counting after completing the target operation, and the second circuitry of the information processing apparatus performs the disconnection when the time counter counts a given time period (see para 0093 “In case of receiving an inquiry notification from the printer 10, the CPU 72 determines YES in S70A, and proceeds to S72. S72 to S80 are the same as S72 to S80 of FIG. 3. On the other hand, in case an inquiry notification has not been received from the printer 10 even after a predetermined time has passed since finishing S58A (see NO in S21 of FIG. 5), the CPU 72 determines NO in S70A, and proceeds to S70B. In S70B, the CPU 72 monitors whether the WFDNW has disappeared and, if the WFDNW has not disappeared (NO in S70B), i.e., in case of receiving an existence confirmation signal from the printer 10, returns to S70A. On the other hand, if the WFDNW has disappeared (YES in S70B), i.e., if an existence confirmation signal has not been received from the printer 10 for a predetermined period, the CPU 72 skips S72 to S80.”).
(Ischikawa: see para 0093).

Regarding claim 4, Modified Suzuki doesn’t teach wherein the first circuitry of the terminal apparatus sets any one of a first disconnection condition not requiring a transmission of the disconnection request to the information processing apparatus when the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus; a second disconnection condition requiring the transmission of the disconnection request to the information processing apparatus when the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus, to the information processing apparatus and a second disconnection condition requiring the transmission of the disconnection request to the information processing apparatus when the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus, to the information processing apparatus,
wherein the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus after completing the target operation, corresponding to the information 
wherein the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus after completing the target operation, corresponding to the information processing request, and then receiving the disconnection request from the terminal apparatus when the second disconnection condition is set to the information processing apparatus.
Ishikawa teaches wherein the first circuitry of the terminal apparatus sets any one of a first disconnection condition not requiring a transmission of the disconnection request to the information processing apparatus when the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus(see para 0095 “On the other hand, in case an inquiry notification has not been received from the printer 10 even after a predetermined time has passed since finishing S58A; see para 0093 “In case of receiving an inquiry notification from the printer 10, the CPU 72 determines YES in S70A, and proceeds to S72. S72 to S80 are the same as S72 to S80 of FIG. 3. On the other hand, in case an inquiry notification has not been received from the printer 10 even after a predetermined time has passed since finishing S58A (see NO in S21 of FIG. 5), the CPU 72 determines NO in S70A, and proceeds to S70B. In S70B, the CPU 72 monitors whether the WFDNW has disappeared and, if the WFDNW has not disappeared (NO in S70B).. On the other hand, if the WFDNW has disappeared (YES in S70B), i.e., if an existence confirmation signal has not been received from the printer 10 for a predetermined period, the CPU 72 skips S72 to S80.” Where WFDNW disappearance is interpreted to be without disconnect message after a predetermined time where predetermined time is interpreted to time counted.), and a second disconnection condition requiring the transmission of the disconnection request to the information processing apparatus when the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus, to the information processing apparatus( see para 0076 “In T54, a print completion notification is sent from the printer 10 to the portable terminal 50”; see para 0077 “In T60, the portable terminal 50 displays a selection screen (S72 of FIG. 3). Then, the portable terminal 50 determines whether a disconnection condition is satisfied depending on the selection result in the selection screen (S74 of FIG. 3). In the case where the button indicating "Disconnect" has been selected (NO in S74 of FIG. 3), the portable terminal 50 determines that the disconnection condition is satisfied, and proceeds to case A ; see fig 4 element T54 shows transmission of the notice of completion and in the next step it shows disconnection signal is transmitted when disconnected is selected)..,
wherein the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus after completing the target operation, corresponding to the information processing request, without receiving the disconnection request from the terminal see para 0076 “In T54, a print completion notification is sent from the printer 10 to the portable terminal 50”; see para 0095 “On the other hand, in case an inquiry notification has not been received from the printer 10 even after a predetermined time has passed since finishing S58A; see para 0093 “ in case an inquiry notification has not been received from the printer 10 even after a predetermined time has passed since finishing S58A (see NO in S21 of FIG. 5), the CPU 72 determines NO in S70A, and proceeds to S70B. In S70B, the CPU 72 monitors whether the WFDNW has disappeared and, if the WFDNW has not disappeared (NO in S70B).. On the other hand, if the WFDNW has disappeared (YES in S70B), i.e., if an existence confirmation signal has not been received from the printer 10 for a predetermined period, the CPU 72 skips S72 to S80.” Where WFDNW disappearance is interpreted to be without disconnect message after a predetermined time.),
wherein the second circuitry of the information processing apparatus disconnects the direct connection of the information processing apparatus and the terminal apparatus after completing the target operation, corresponding to the information processing request, and then receiving the disconnection request from the terminal apparatus when the second disconnection condition is set to the information processing apparatus( see para 0076 “In T54, a print completion notification is sent from the printer 10 to the portable terminal 50”; see para 0077 “In T60, the portable terminal 50 displays a selection screen (S72 of FIG. 3). Then, the portable terminal 50 determines whether a disconnection condition is satisfied depending on the selection result in the selection screen (S74 of FIG. 3). In the case where the button indicating "Disconnect" has been selected (NO in S74 of FIG. 3), the portable terminal 50 determines that the disconnection condition is satisfied, and proceeds to case A ; see fig 4 element T54 shows transmission of the notice of completion and in the next step it shows disconnection signal is transmitted when disconnected is selected)..
Thus it would have been obvious to a person with ordinary skills in the art at the time of filing of invention to combine the disconnection without or with message after completing target operation in the system of Modified Suzuki. The motivation is to disconnect the direct connection after print completion notification has been received. (Ischikawa: see para 0076)

Regarding claim 7, Suzuki doesn’t teach wherein the second circuitry is configured to receive a selection of a first condition for disconnecting the direct connection when there is a disconnection request from the terminal apparatus as a disconnection condition, or a second condition for disconnecting the direct connection without receiving the disconnection request from the terminal apparatus,
when the first condition is selected, the second circuitry disconnects the direct connection based on the disconnection request from the terminal apparatus, and
when the second condition is selected, the second circuitry disconnects the direct connection without receiving the disconnection request from the terminal apparatus.
Ishikawa teaches the second circuitry is configured to receive a selection of a first condition for disconnecting the direct connection when there is a disconnection (see para 0076 “In T54, a print completion notification is sent from the printer 10 to the portable terminal 50”; see para 0077 “In T60, the portable terminal 50 displays a selection screen (S72 of FIG. 3). Then, the portable terminal 50 determines whether a disconnection condition is satisfied depending on the selection result in the selection screen (S74 of FIG. 3). In the case where the button indicating "Disconnect" has been selected (NO in S74 of FIG. 3), the portable terminal 50 determines that the disconnection condition is satisfied, and proceeds to case A ; see fig 4 element T54 shows transmission of the notice of completion and in the next step it shows disconnection signal is transmitted when disconnected is selected).
when the second condition is selected, the second circuitry disconnects the direct connection without receiving the disconnection request from the terminal apparatus (see para 0095 “On the other hand, in case an inquiry notification has not been received from the printer 10 even after a predetermined time has passed since finishing S58A; see para 0093 “In case of receiving an inquiry notification from the printer 10, the CPU 72 determines YES in S70A, and proceeds to S72. S72 to S80 are the same as S72 to S80 of FIG. 3. On the other hand, in case an inquiry notification has not been received from the printer 10 even after a predetermined time has passed since finishing S58A (see NO in S21 of FIG. 5), the CPU 72 determines NO in S70A, and proceeds to S70B. In S70B, the CPU 72 monitors whether the WFDNW has disappeared and, if the WFDNW has not disappeared (NO in S70B).. On the other hand, if the WFDNW has disappeared (YES in S70B), i.e., if an existence confirmation signal has not been received from the printer 10 for a predetermined period, the CPU 72 skips S72 to S80.” Where WFDNW disappearance is interpreted to be without disconnect message after a predetermined time.)
Thus it would have been obvious to a person with ordinary skills in the art at the time of filing of invention to combine the disconnection without or with message in the system of Modified Suzuki. The motivation is to disconnect the direct connection after print completion notification has been received. (Ischikawa: see para 0076)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAMIT KAUR/Examiner, Art Unit 2416          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416